— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered April 25, 1980, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. The convictions of the defendant and his codefendant Bryant arose out of a gunpoint *804robbery by two men of a clothing store on Fulton Street in Brooklyn on July 26, 1979. The proprietor of the store, who was tied up during the robbery, worked himself free after the robbers fled, and chased the robbers, who had fled in a taxicab. Police Officer Gandolfo joined in the chase, and the robbers thereafter exited the cab after it became stuck in traffic. Gandolfo, who was joined by two other officers, followed the robbers but lost sight of them as they turned the corner of Fulton Street into Arlington Place. Pursuant to a conversation with a pedestrian, the officers entered the basement of a building located at 2 Arlington Place, apprehended Bryant therein, and discovered proceeds of the robbery both on the ground next to Bryant and a few feet away. Bryant was brought out of the building and was identified by the store owner. Pursuant to a conversation with another pedestrian, the officers then went to a building at 9 Macon Street and proceeded to the third floor. The door to the third floor apartment was slightly ajar. After knocking and entering, the officers saw the defendant barechested and perspiring. The defendant was brought down to the street and was also identified by the store owner. The defendant was positively identified at the trial as one of the robbers by the owner of the store as well as the tailor who was also a victim of the robbery. The People also established that a Mr. and Mrs. Gibbs lived in the third floor apartment in the building located at 9 Macon Street. Defendant did not take the stand. However, a defense of misidentification was injected into the case by the testimony of the codefendant Bryant. Bryant testified that he and another person, other than defendant, went to the clothing store and were subsequently chased by the police. Bryant also told the jury that the defendant lived with Mr, and Mrs. Gibbs in the third floor apartment at 9 Macon Street where defendant was apprehended. Neither' of the Gibbses was present or testified at trial. After Bryant concluded his testimony, defendant’s counsel announced his intention to call his investigator to the stand. Counsel advised the court that the investigator would testify concerning his six-month investigation in which he tried unsuccessfully to locate the Gibbses. The prosecutor argued that the offered testimony would be irrelevant. Defense counsel countered by stating: “I believe that the jury would be asking themselves why hadn’t Mr. and Mrs. Gibbs come in to testify that in fact they gave permission for Mr. Daly to stay in the apartment, and the reason for that is that Mr. and Mrs. Gibbs are not available and I would like to bring that information to the jury.” The court denied defense counsel’s application to call his investigator as a witness and an exception to this ruling was duly made. On this appeal, defendant argues that the trial court deprived him of due process of law when it refused to allow the investigator to take the stand and explain the Gibbs’ absence. According to defendant, his inability to explain the Gibbs’ absence permitted the jury to infer that the Gibbses would not have corroborated Bryant’s testimony that defendant lived with them in the third-floor apartment at 9 Macon Street. We disagree with defendant’s argument. It is beyond question that (1) “[t]he right to present evidence is, of course, essential to the fair hearing required by the Due Process Clause” (Jenkins v McKeithen, 395 US 411, 429), and (2) the testimony of a defense witness should not be excluded prospectively unless offered in bad faith (People v Gilliam, 37 NY2d 722, revg 45 AD2d 744, on dissenting opn of Hopkins, J.; People v McGlinton, 75 AD2d 900; People v Forbes, 87 AD2d 829). Viewed within this perspective, it was error to preclude the defendant’s investigator from testifying. Nevertheless, even an error of constitutional dimension may be considered harmless if there is “no reasonable possibility” that the error contributed to the conviction (People v Aimestica, 42 NY2d 222, 226). In our view, the error committed by the trial court in precluding the investigator from testifying falls into the category of harmless error. On the principal question before the jury, i.e., whether the defendant *805was guilty of the robbery, the testimony of the police and robbery victims was extremely damaging to defendant. The testimony of the defense investigator, however, was clearly collateral to the principal question to be resolved by the jury, i.e., whether defendant committed the robbery. Defendant did not interpose an “alibi” defense, never claimed that he was with the Gibbs in their apartment during the robbery, and his flight to an apartment, in which he allegedly lived, was not inconsistent with guilt on the robbery charges. Accordingly, we find that no prejudicial error was committed by the trial court in this regard. We have examined defendant’s remaining arguments and find them to be without merit. Mangano, Gulotta and Bracken, JJ., concur.